DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: cooperative relationships of the electrochromic device and the window. 
Claim cites an electrochromic device (line 1) and window control logic (line 9). However, nowhere in the claim indicates the cooperative relationship between the electrochromic device and the window. So the term of “configuring window control logic for controlling one or more optical transitions and/or states in the electrochromic device” (line 9-10) is vague and renders the claims indefinite. It is unclear configuration arrangements of control logic of the electrochromic device and control logic of the window; and how the window control logic control the electrochromic device. Are they two separate apparatus/device? Or included in one apparatus/device?

Claims 2-8 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.


Claims 18-22 are rejected as containing the deficiencies of claim 9 through their dependency from claim 9.

Claim 10 has the same undefined issue (line 4 and line 9) as that of claim 1.
Claims 11-17 are rejected as containing the deficiencies of claim 10 through their dependency from claim 10.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Gustavsson et al (US 20100172010).

Regarding Claim 1, Gustavsson teaches a method of calibrating an electrochromic device to produce an adjusted optical density at a specified tint state (abstract; fig. 5A-B; figs. 8 and 13; ¶[0110], line 1-17, The overall method described in the present invention, used to change optical state of ECD's; The generic scheme for control with "calibration" of control parameters makes the method suitable for many different applications. It operates with both dark-to-clear, i.e. binary, operation of the ECD as well as with variable transmittance operation), the method comprising: 

(a) measuring one or more parameters of the electrochromic device, wherein the one or more measured parameters correlate with an unadjusted optical density at the specified tint state (figs. 8 and 13, 50; fig. 5A, 214--MEASURE ECD VOLTAGE DURING OPEN CIRCUIT; ¶[0082], line 1-11, The transmittance controlling electronic device 40 further comprises a voltage sensor 50 connected between the first and second electron conducting layers and arranged for measuring a voltage during a period of the open circuit).

(b) applying the one or more measured parameters to a transfer function to generate a calibrated drive parameter for the electrochromic device (¶[0066], line 1-8, The control algorithm, briefly described above, is applied during the pulse train and uses 
wherein the transfer function was produced from a training set of electrochromic devices (¶[0101], line 1-9, In an embodiment of the probe stage, which always occurs prior to the parameter determination stage and the charging or discharging stage, environmental conditions, such as temperature or light, the present transmittance level of the ECD and ageing effects of the ECD are characterized); 

(c) configuring window control logic for controlling one or more optical transitions and/or states in the electrochromic device (fig. 5A, 214, 216, 218, 220, 222, --CONTROL PARAMETERS, CHANGE PULSE PARAMETER, UPDATE CONTROL PARAMETERS), wherein in the configuring comprises applying the calibrated drive parameter (¶[0110], line 1-17, The overall method described in the present invention, used to change optical state of ECD's; The generic scheme for control with "calibration" of control parameters makes the method suitable for many different applications. It operates with both dark-to-clear, i.e. binary, operation of the ECD as well as with variable transmittance operation); and 

(d) applying the calibrated drive parameter to the electrochromic device to induce the adjusted optical density at the specified tint state in the electrochromic device (fig. 5A, 214, 216, 218, 220, 222; ¶[0078], line 1-3, When the target voltage over the ECD is 

wherein the adjusted optical density has a reduced variance from a baseline optical density for the specified tint state (---as the structure/materials and processes provided by Gustavsson is same to that recited in the claim 1, then it is expect the function of a reduced variance in optical density provided by Gustavsson has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 2, Gustavsson teaches the method of claim 1, wherein the adjusted optical density at a specified tint state is within about +/- 0.07 from the baseline optical density (¶[0086], line 1-16, A target voltage Vset, corresponding to a certain target transmittance level (--corresponding to baseline optical density) of the ECD is set, and a quick charging of the ECD to this level of transmittance is requested; ¶[0087], line 1-11, The procedure continues until the applied voltage Vappl is reduced to a level reasonably close to the setpoint voltage Vset, i.e. within a voltage range of ΔV around Vset; --the ΔV can be in a range corresponding to the claimed optical density range, since it has been held that where the general conditions of a claim are disclosed in the 

Regarding Claim 3, Gustavsson teaches the method of claim 1, wherein the transfer function is time- variant and employs an input variable that accounts for the age of the device (¶[0110], line 1-17, The method may take ageing and environmental parameters, such as light intensity, temperature etc., into account every time the optical mode is switched; ¶[0018], line 1-5, rapid optical modulation of electrochromic devices is enabled, automatically compensating for certain ageing and environmental parameters).

Regarding Claim 4, Gustavsson teaches the method of claim 1, further comprising applying the method to a plurality of electrochromic devices so that variation in optical density at the specified tint state of the plurality of electrochromic devices is reduced to less than about 0.1 (¶[0086], line 1-5, rapid optical modulation of electrochromic devices; ¶[0086], line 1-16, A target voltage Vset, corresponding to a certain target transmittance level (--corresponding to the specified tint state) of the ECD is set, and a quick charging of the ECD to this level of transmittance is requested; ¶[0087], line 1-11, The procedure continues until the applied voltage Vappl is reduced to a level reasonably close to the setpoint voltage Vset, i.e. within a voltage range of ΔV around Vset; --the ΔV can be in a range corresponding to the claimed optical density range, since it has been held that where the general conditions of a claim are disclosed 

Regarding Claim 5, Gustavsson teaches the method of claim 1, wherein one or more measured parameters are selected from the group of parameters consisting of open circuit voltage, leakage current, sheet resistance, and temperature (figs. 8 and 13, 50-- voltage sensor; ¶[0097], line 1-10, certain control parameters are used; Such parameters may be set by design or may be provided directly or indirectly by an operator, as mentioned above. In order to obtain an optimum charging/discharging, which depends on e.g. temperature, age, design features etc.).

Regarding Claim 6, Gustavsson teaches the method of claim 5, wherein the one or more measured parameters includes temperature (¶[0055], line 1-7, information related e.g. to temperature or ageing. This can indeed be utilized in controlling the ECD; ¶[0097], line 1-10, certain control parameters are used; Such parameters may be set by design or may be provided directly or indirectly by an operator, as mentioned above. In order to obtain an optimum charging/discharging, which depends on e.g. temperature, age, design features etc.).

Regarding Claim 7, Gustavsson teaches the method of claim 1, wherein measuring the one or more parameters of the electrochromic device comprises automatically measuring the one or more parameters, without direct manual user intervention (figs. 8 and 13, 50-- voltage sensor; ¶[0082], line 1-11, The transmittance 

Regarding Claim 8, Gustavsson teaches the method of claim 1, wherein the transfer function models a linear time-invariant system between one or more input variables comprising the one or more measured parameters and one or more output variables comprising the calibrated drive parameter (¶[0055], line 1-7, information related e.g. to temperature or ageing. This can indeed be utilized in controlling the ECD; --variations comprising parameters of temperature and/or ageing are linear time-invariant).

Regarding Claim 9, Gustavsson teaches a method of calibrating a defined tint state of an electrochromic device (abstract; fig. 5A-B; figs. 8 and 13; ¶[0110], line 1-17, The overall method described in the present invention, used to change optical state of ECD's; The generic scheme for control with "calibration" of control parameters makes the method suitable for many different applications. It operates with both dark-to-clear, i.e. binary, operation of the ECD as well as with variable transmittance operation), the method comprising: 



(b) determining a transfer function between one or more optical device parameters and the measured optical density of the device (¶[0066], line 1-8, The control algorithm, briefly described above, is applied during the pulse train and uses the feedback signal to produce the pulse-parameters for the next or further subsequent pulse in the pulse-train. The control algorithm also includes stop condition control. As discussed further below, interrupt routines may also be implemented. An embodiment of such a control algorithm is illustrated in a flow diagram of FIG. 5A); 

(c) calculating one or more calibrated drive parameters using the transfer function, wherein the transfer function employs the use of one or more optical device parameters (fig. 5A, 214, 216, 218, 220, 222, --MEASURE ECD VOLTAGE; CONTROL 

(d) configuring window control logic by substituting one or more predetermined drive parameters with the one or more calibrated drive parameters (fig. 5A, 214, 216, 218, 220, 222; ¶[0078], line 1-3, When the target voltage over the ECD is obtained, the ECD is disconnected from the power supply and an essentially constant transmittance is maintained).

Regarding Claim 10, Gustavsson teaches a method of calibrating a defined tint state of an electrochromic device (abstract; fig. 5A-B; figs. 8 and 13; ¶[0110], line 1-17, The overall method described in the present invention, used to change optical state of ECD's; The generic scheme for control with "calibration" of control parameters makes the method suitable for many different applications. It operates with both dark-to-clear, i.e. binary, operation of the ECD as well as with variable transmittance operation), the method comprising: 

(a) measuring the optical density and one or more electrical parameters for a plurality of window tint conditions ranging between clear and tinted states (figs. 8 and 

(b) determining a transfer function between one or more electrical parameters and the measured optical density of the device (¶[0066], line 1-8, The control algorithm, briefly described above, is applied during the pulse train and uses the feedback signal to produce the pulse-parameters for the next or further subsequent pulse in the pulse-train. The control algorithm also includes stop condition control. As discussed further below, interrupt routines may also be implemented. An embodiment of such a control algorithm is illustrated in a flow diagram of FIG. 5A); 

(c) calculating one or more calibrated drive parameters using the transfer function, wherein the transfer function employs the use of one or more optical device parameters (fig. 5A, 214, 216, 218, 220, 222, --MEASURE ECD VOLTAGE; CONTROL PARAMETERS; CHANGE PULSE PARAMETER, UPDATE CONTROL PARAMETERS; ¶[0110], line 1-17, The overall method described in the present 

(d) configuring window control logic by substituting one or more predetermined drive parameters with the one or more calibrated drive parameters (fig. 5A, 214, 216, 218, 220, 222; ¶[0078], line 1-3, When the target voltage over the ECD is obtained, the ECD is disconnected from the power supply and an essentially constant transmittance is maintained).

Regarding Claim 11, Gustavsson teaches the method of claim 10, wherein the transfer function is time-variant and employs an input variable that accounts for the age of the device (¶[0110], line 1-17, The method may take ageing and environmental parameters, such as light intensity, temperature etc., into account every time the optical mode is switched; ¶[0018], line 1-5, rapid optical modulation of electrochromic devices is enabled, automatically compensating for certain ageing and environmental parameters).

Regarding Claim 12, Gustavsson teaches the method of claim 10, wherein, when used by the window control logic, the one or more calibrated drive parameters bring the optical density of the electrochromic device to within about +/- 0.07 from an intended baseline optical density at a specified tint state (¶[0086], line 1-16, A target set, corresponding to a certain target transmittance level (--corresponding to baseline optical density) of the ECD is set, and a quick charging of the ECD to this level of transmittance is requested; ¶[0087], line 1-11, The procedure continues until the applied voltage Vappl is reduced to a level reasonably close to the setpoint voltage Vset, i.e. within a voltage range of ΔV around Vset; --the ΔV can be in a range corresponding to the claimed optical density range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 13, Gustavsson teaches the method of claim 10, further comprising applying the method to a plurality of electrochromic devices such that use of the one or more calibrated drive parameters at each electrochromic device reduces the variation in optical density for the plurality of electrochromic devices to less than about 0.1 at a specified tint state (¶[0086], line 1-5, rapid optical modulation of electrochromic devices; ¶[0086], line 1-16, A target voltage Vset, corresponding to a certain target transmittance level (--corresponding to the specified tint state) of the ECD is set, and a quick charging of the ECD to this level of transmittance is requested; ¶[0087], line 1-11, The procedure continues until the applied voltage Vappl is reduced to a level reasonably close to the setpoint voltage Vset, i.e. within a voltage range of ΔV around Vset; --the ΔV can be in a range corresponding to the claimed optical density range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 14, Gustavsson teaches the method of claim 10, wherein one or more measured electrical parameters are selected from the group consisting of open circuit voltage, leakage current, and sheet resistance (figs. 8 and 13, 50-- voltage sensor; ¶[0097], line 1-10, certain control parameters are used; Such parameters may be set by design or may be provided directly or indirectly by an operator, as mentioned above. In order to obtain an optimum charging/discharging, which depends on e.g. temperature, age, design features etc.).

Regarding Claim 15, Gustavsson teaches the method of claim 10, wherein measuring the optical density of the electrochromic device is done automatically, without direct manual user intervention (figs. 8 and 13, 50-- voltage sensor; ¶[0082], line 1-11, The transmittance controlling electronic device 40 further comprises a voltage sensor 50 connected between the first and second electron conducting layers and arranged for measuring a voltage during a period of the open circuit; ¶[0093], line 1-9, One approach to an automatic operation is to have the process dependent on some kind of sensor. For example, if a light sensor experiences a too high light intensity, a signal may be given to the control means of the ECD to start a process of reducing the transmittance).

Regarding Claim 16, Gustavsson teaches the method of claim 10, wherein the transfer function models a linear time-invariant system between one or more input variables comprising the one or more measured electrical parameters and one or more 

Regarding Claim 17, Gustavsson teaches the method of claim 10, wherein the transfer function is time- variant and employs an input variable that accounts for the age of the device (¶[0110], line 1-17, The method may take ageing and environmental parameters, such as light intensity, temperature etc., into account every time the optical mode is switched; ¶[0018], line 1-5, rapid optical modulation of electrochromic devices is enabled, automatically compensating for certain ageing and environmental parameters).

Regarding Claim 18, Gustavsson teaches the method of claim 9, wherein, when used by the window control logic, the one or more calibrated drive parameters bring the optical density of the electrochromic device to within about +/- 0.07 from an intended baseline optical density at a specified tint state (¶[0086], line 1-16, A target voltage Vset, corresponding to a certain target transmittance level (--corresponding to baseline optical density) of the ECD is set, and a quick charging of the ECD to this level of transmittance is requested; ¶[0087], line 1-11, The procedure continues until the applied voltage Vappl is reduced to a level reasonably close to the setpoint voltage Vset, i.e. within a voltage range of ΔV around Vset; --the ΔV can be in a range corresponding to the claimed optical density range, since it has been held that where the general conditions of a claim 

Regarding Claim 19, Gustavsson teaches the method of claim 9, further comprising applying the method to a plurality of electrochromic devices such that use of the one or more calibrated drive parameters at each electrochromic device reduces the variation in optical density for the plurality of electrochromic devices to less than about 0.1 at a specified tint state (¶[0086], line 1-5, rapid optical modulation of electrochromic devices; ¶[0086], line 1-16, A target voltage Vset, corresponding to a certain target transmittance level (--corresponding to the specified tint state) of the ECD is set, and a quick charging of the ECD to this level of transmittance is requested; ¶[0087], line 1-11, The procedure continues until the applied voltage Vappl is reduced to a level reasonably close to the setpoint voltage Vset, i.e. within a voltage range of ΔV around Vset; --the ΔV can be in a range corresponding to the claimed optical density range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 20, Gustavsson teaches the method of claim 9, wherein one or more measured electrical parameters are selected from the group consisting of open circuit voltage, leakage current, and sheet resistance (figs. 8 and 13, 50-- voltage sensor; ¶[0097], line 1-10, certain control parameters are used; Such parameters may be set by design or may be provided directly or indirectly by an operator, as mentioned 

Regarding Claim 21, Gustavsson teaches the method of claim 9, wherein measuring the optical density of the electrochromic device is done automatically, without direct manual user intervention (figs. 8 and 13, 50-- voltage sensor; ¶[0082], line 1-11, The transmittance controlling electronic device 40 further comprises a voltage sensor 50 connected between the first and second electron conducting layers and arranged for measuring a voltage during a period of the open circuit; ¶[0093], line 1-9, One approach to an automatic operation is to have the process dependent on some kind of sensor. For example, if a light sensor experiences a too high light intensity, a signal may be given to the control means of the ECD to start a process of reducing the transmittance).

Regarding Claim 22, Gustavsson teaches the method of claim 9, wherein the transfer function models a linear time-invariant system between one or more input variables comprising the one or more measured electrical parameters and one or more output variables comprising the one or more calibrated drive parameters (¶[0055], line 1-7, information related e.g. to temperature or ageing. This can indeed be utilized in controlling the ECD; --variations comprising parameters of temperature and/or ageing are linear time-invariant).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/JIE LEI/Primary Examiner, Art Unit 2872